Citation Nr: 0606039	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-18 198	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
prostate cancer, status post radical cystoprostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
November 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for prostate cancer, status 
post radical cystoprostatectomy, and assigned an initial 10 
percent rating for this condition retroactively effective 
from May 22, 2001.  In an August 2002 decision, the RO  
amended the effective date for this grant to April 27, 2001.  
The veteran has since appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In March 2003, to support his claim, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  A transcript of the proceeding is of 
record.  In August 2004, the Board remanded the claim to the 
RO (via the Appeals Management Center (AMC) in Washington, 
DC), for the veteran to undergo another VA examination and to 
obtain additional VA medical records.  Following completing 
of these requested actions, the AMC continued the denial of 
the claim (as indicated in the September 2005 supplemental 
statement of the case (SSOC)), and then returned the case to 
the Board for further appellate review.

For the reasons discussed below, unfortunately, this case 
again must be remanded to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.




REMAND

In the Board's prior remand, it was noted as to relevant 
medical history that records from the National Cancer 
Institute showed the veteran had a distant history of 
testicular cancer more than 20 years ago, with no apparent 
recurrence.  A June 2000 report of a urologist at this 
treatment center indicates that in early-2000 he had 
presented with a large upper quadrant mass, which was later 
diagnosed as a large papillary bladder tumor, with signs of 
pyonephrosis affecting the left kidney.  The veteran then 
underwent a transurethral resection of the bladder tumor.  
On treatment again in July 2000 on an inpatient basis, the 
clinical diagnosis was invasive transitional cell carcinoma 
of the renal pelvis, left ureter, and bladder, and prostate 
cancer, Glisson VI out of X.  A cystoprostatectomy and left 
nephroureterectomy were performed, and he was discharged 
later that month.

The report of a subsequent April 2001 evaluation includes a 
bone scan showing no evidence of metastatic disease, and CT 
scan results for the chest, abdomen and pelvis were generally 
stable.  It was observed on the CT scan, however, that there 
was an image of a soft tissue density in the lower rectum 
that did not have the appearance of stool.  The physician 
interpreting the test results recommended that this finding 
be clinically correlated.

The veteran underwent VA examination in May 2002, and he 
reported that he had no urinary complaints, as he was being 
diverted with an ileal loop that was draining well without 
difficulty.  The examiner's impression was of a history of 
muscle invasive transitional cell carcinoma with incidentally 
discovered adenocarcinoma of the prostate on surgical 
pathology, status post radical cystoprostatectomy.  Also, 
the report of a February 2003 urology consultation at the 
local VA Medical Center (VAMC) in Houston states he had a 
prior diagnosis of transitional cell carcinoma invasive into 
the bladder and left kidney, and had been followed for almost 
3 years without evidence of recurrence.   



Under the provisions of VA's rating schedule, a 100 percent 
rating is warranted for malignant neoplasms of the 
genitourinary system.  A note indicates that, following 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, rate on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. § 
4.115b, Diagnostic Code 7528.  

In reviewing the evidence then of record, with consideration 
of the rating criteria referenced above, the Board observed 
in the April 2004 remand that post-operative evaluations 
since the veteran's prostatectomy in July 2000 did not 
include any finding that there was metastatic disease.  But 
just as well, there also was no record of any clinical 
correlation accomplished by the National Cancer Institute to 
determine the nature of the suspicious soft tissue mass in 
the low rectum that had been identified in April 2001.  The 
March 2002 VA examiner also did not have any prior laboratory 
studies available for review and had not expressed any 
finding as to the presence of the soft tissue mass.  Hence, 
the Board requested that the veteran undergo further 
examination to confirm whether there had been an absence of 
local recurrence or metastasis, including evaluation as to 
the nature of any soft tissue mass identified in the area of 
the low rectum, with consideration of his documented post-
service medical history.  

The veteran underwent the requested VA examination in March 
2005, at which time physical examination of his abdomen did 
not show any abnormalities.  A rectal examination was 
omitted.  It was observed that to fully address the questions 
presented in the examination request sent from the RO, the 
veteran would need to undergo further evaluation by a 
urologist.  

Thereafter, on examination in August 2005 by a specialist in 
urology, the veteran reported that he had an ileal conduit 
that drained his solitary kidney and had no specific 
complaints.  He was essentially asymptomatic.  A physical 
examination showed no evidence of a soft tissue mass in his 
rectum.  There also was no suggestion of a mass in the area 
of his bladder or prostate.  As part of his ongoing 
evaluation and treatment by VA urologists (at the Houston 
VAMC), he was scheduled to undergo X-ray, CT and bone scans 
during the following month, and an October 2005 imaging study 
of his right kidney.  The examiner then indicated as his 
overall clinical impression that there was no evidence of 
active malignancy involving the prostate gland, testicular 
region, urinary bladder or left kidney, and most likely the 
veteran had been cured of his urological malignancies.  But 
the VA examiner went on to indicate that he believed the 
imaging studies tentatively scheduled in the next six to 
eight weeks would be needed to document the presence or 
absence of any residual malignancy.

A present review of the claims file indicates that the most 
recent VA outpatient reports of record are dated in August 
2005, so up until the above-noted urology examination.  The 
VA urologist conducting that examination has explained that, 
while the examination itself showed no evidence of any active 
pathology, the records of recent clinical studies would help 
to confirm the absence of active pathology.  Thus, more 
recent medical records should be obtained from the 
Houston VAMC - including, but not limited to, documentation 
of all clinical studies and X-rays conducted since the August 
2005 examination that pertain to treatment for service-
connected prostate cancer, status-post cystoprostatectomy.  
See 38 U.S.C.A. § 5103A(b) (West 2002) (VA's duty to assist 
under the VCAA includes reasonable efforts to obtain relevant 
medical records where adequately identified based on the 
record).  See also 38 C.F.R. § 3.159(c)(2) (2005).  

Following receipt of these treatment records, a more 
comprehensive medical history will be available upon which to 
evaluate the veteran's disability.  If this or any other 
evidence received includes clinical test results that require 
any further interpretation by a physician for consideration 
under the applicable rating criteria, the claims file should 
be forwarded to the August 2005 VA examiner for a 
supplemental opinion evaluating these results in light of the 
overall diagnosis already provided, and/or 


clarifying the extent of symptoms attributable to the 
disability at issue (such as residuals of voiding dysfunction 
or renal dysfunction) as necessary based upon the specific 
evidence received.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim). 

Accordingly, this case is again REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Obtain all additional outpatient 
records from the Houston VAMC (also 
known as the Michael E. DeBakey VAMC) 
dated since August 2005, and then 
associate these records with the claims 
file.  The records obtained should 
include the reports of an X-ray, CT and 
bone scans scheduled for 
September 2005, as well as the report 
of an October 2005 imaging study of the 
veteran's right kidney.  

2.	If these VA outpatient records or any 
other evidence received includes 
clinical test results that require 
further medical interpretation to allow 
for consideration under the provisions 
of the applicable rating criteria, the 
physician who examined the veteran in 
August 2005 should be asked to submit 
an addendum to that evaluation.  The 
supplemental opinion should address the 
recent test results and their 
significance, if any, in light of the 
overall diagnosis already provided (on 
examination in August 2005), and/or 
clarify the extent of symptoms 
attributable to the veteran's 
disability (i.e., residuals of voiding 
dysfunction or renal dysfunction) as 
necessary based upon the specific 
evidence received.   

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from a physician who is equally 
qualified to make this determination.  
(Note:  if the latter situation arises, 
this probably will require having the 
veteran reexamined.)

If no opinion can be rendered without 
resorting to pure speculation, explain 
why this is not possible.  
It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims folder 
for the veteran's pertinent medical 
history.  This includes a complete copy 
of this remand.  The examiner must note 
in the addendum that he or she has 
reviewed the claims file.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the veteran's claim 
for an initial rating higher than 10 
percent for prostate cancer, status 
post radical cystoprostatectomy, 
in light of any additional evidence 
that is obtained.  In readjudicating 
the claim on appeal, the RO must 
indicate its consideration as to 
whether the initial rating should be 
"staged."  See Fenderson, 12 Vet. App. 
at 125-26. If the claim is not granted 
to his satisfaction, prepare a SSOC and 
send it to him and his representative.  
Give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

